Exhibit 10.1
 
Tech Development, LLC
c/o CSC Services of Nevada, Inc.
502 East John Street
Carson City, NV  89706
 
March 30, 2010


Insight Management Corp.
Jennifer Rapacki, President
1130 E. Clark Ave.
Suite 150-286
Orcutt, CA 93455


Re:   Action Taken on Consent of Majority Shareholders


Dear Ms. Rapacki:


Please take notice that Tech Development, LLC, the holder of sixty-four (64%) of
the common voting stock of the Company, hereinafter the “Majority”, hereby takes
the following action on written consent:
1) A request for the resignation of Mathew Maza, Esq. and Jennifer Rapacki from
the Board of Directors of the corporation, or in the alternative the removal of
said directors according to Section 2.14 of the By-laws of the corporation.
2)The election of Kevin Jasper and Steven Vlahos to the Board of Directors who
have agreed to vote to retain Jennifer Rapacki as President  and Chief Operating
Officer of the Company.


This action is being taken pursuant to Section 1.10 of the corporation’s by-laws
and Title XXXVI Chapter 607 § 0704 of the Florida Business Organizations
Corporations Law, and the actions herein shall become effective upon receipt of
this notice.  For the purposes of Florida statutes, the date of receipt is the
date this notice is first placed in the custody of the United States Postal
Service.


Tech Development LLC owns 329,890,435 shares of the 515,453,806 shares issued
and outstanding, representing 64% of the common stock eligible to
vote.  Pursuant to the by-laws of the corporation and Florida Business
Organizations Corporations Law this represent a majority of the shares
sufficient to take the actions noted herein.
 
Very truly yours,
 
Natsui GF Irrevocable Trust, Managing Member


Edward J. da Parma, Trustee